Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 1 of 13 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA

 BRENDA DRAKE, individually and                     )
 on behalf of others similarly situated,            )
                                                    )
      Plaintiff,                                    )    CASE NO. 1:19-cv-1268
                                                    )
 v.                                                 )    CLASS ACTION
                                                    )
 FIRST KEY HOMES, LLC,                              )    JURY TRIAL DEMANDED
                                                    )
      Defendant.                                    )


                                   CLASS ACTION COMPLAINT


        Brenda Drake (“Plaintiff”), individually and on behalf of others similarly situated, alleges

on personal knowledge, investigation of her counsel, and information and belief, as follows:

                                           INTRODUCTION

        1.         This case involves violations by First Key Homes, LLC (“First Key”) of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., and the Federal

Communications Commission (“FCC”) rules promulgated thereunder, 47 C.F.R. § 64.1200.

        2.         First Key specializes in generating “leads” by placing calls to consumers looking

for a rental home, and then referring those consumers for a fee to customers of First Key, who are

typically property owners.

        3.         In an effort to solicit and generate new business and profits, First Key engaged in a

calling campaign making unsolicited telephone calls to Plaintiff and others.

        4.         In violation of the TCPA, Defendant used both an “artificial or prerecorded voice”

and an “automatic telephone dialing system,” without Plaintiff’s and others’ “prior express written

consent” within the meaning of the TCPA.
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 2 of 13 PageID #: 2



       5.      The TCPA was enacted to protect consumers from unauthorized and repeated calls

exactly like those now at issue—autodialed telemarketing calls utilizing prerecorded messages,

placed without consent.

       6.      First Key’s violations caused Plaintiff and others to experience actual harm,

including the aggravation, nuisance, and invasion of privacy that necessarily accompanies the

receipt of unsolicited and harassing telemarketing calls.

       7.      In response to First Key ’s unlawful conduct, Plaintiff brings the instant lawsuit and

seeks an injunction requiring First Key to cease all unsolicited telemarketing calls, as well as an

award of actual and statutory damages to Plaintiff and others, together with costs and reasonable

attorneys’ fees.

                                JURISDICTION AND VENUE

       8.      This matter in controversy exceeds $5,000,000, as each member of the proposed

class of thousands is entitled to up to $1,500.00 in statutory damages for each call at issue

placed in violation the TCPA.

       9.      Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2).

       10.     Further, Plaintiff alleges a national class, which will result in at least one class

member belonging to a different state.

       11.     Therefore, both elements of diversity jurisdiction under the Class Action

Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.

       12.     This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331.

       13.     This Court has personal jurisdiction over First Key because the conduct at issue

in this case occurred, among other locations, in Indiana. Indeed, First Key placed the calls at

issue to Plaintiff’s cellular telephone in Indiana.



                                                 2
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 3 of 13 PageID #: 3



        14.         Venue is proper because a substantial portion of the events complained of occurred

in this District.

                                                 PARTIES

        15.         Plaintiff is, and at all relevant times was, an individual citizen of the State of

Indiana residing in the City of Fishers.

        16.         First Key is a limited liability company with its principal place of business in

Marietta, Georgia.

                          THE TELEPHONE CONSUMER PROTECTION
                              ACT OF 1991 (TCPA), 47 U.S.C. § 227

        17.         In 1991, Congress enacted the TCPA in response to a growing number of consumer

complaints regarding certain telemarketing practices.

        18.         Section 227(b)(1)(A)(iii) of the TCPA provides, in pertinent part:

                    It shall be unlawful for any person within the United States, or any
                    person outside the United States if the recipient is within the United
                    States—

                    (A) to make any call (other than a call made for emergency purposes
                    or made with the prior express consent of the called party) using any
                    automatic telephone dialing system or an artificial or prerecorded
                    voice—

                    *      *       *

                    (iii) to any telephone number assigned to a paging service, cellular
                    telephone service, specialized mobile radio service, or other radio
                    common carrier service, or any service for which the called party is
                    charged for the call, unless such call is made solely to collect a debt
                    owed to or guaranteed by the United States.

        19.         Thus, the plain language of section 227(b)(1)(A)(iii) of the TCPA prohibits the use

of automatic telephone dialing systems (“ATDS”) or artificial or prerecorded messages to make

any call to a wireless number in the absence of an emergency or the prior express consent of the

called party.



                                                      3
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 4 of 13 PageID #: 4



        20.      According to FCC findings, the agency Congress vested with authority to issue

regulations implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls, and such calls can be costly and inconvenient.

        21.      The FCC also recognized that wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used. In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        22.      The TCPA defines an “automatic telephone dialing system” as “equipment which

has the capacity—(A) to store or produce telephone numbers to be called, using a random or

sequential number generator; and (B) to dial such numbers.” § 227(a)(1)(A)-(B).

        23.      This statutory language dictates that “the term ‘automatic telephone dialing system’

means equipment which has the capacity—(1) to store numbers to be called or (2) to produce

numbers to be called, using a random or sequential number generator—and to dial such numbers

automatically (even if the system must be turned on or triggered by a person).” Marks v. Crunch

San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018) (emphasis supplied).1

        24.      Courts have also held that, based on the TCPA’s statutory language, a predictive

dialing system constitutes an ATDS under the TCPA. See, e.g., Marks, 904 F.3d at 1051

(“Although Congress focused on regulating the use of equipment that dialed blocks of sequential

or randomly generated numbers—a common technology at that time—language in the statute


1
         In the past, the FCC has held that this definition is satisfied when a dialing system has the capacity
to call “a given set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” In
re Rules & Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
14,014, ¶ 133 (2003); see In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act
of 1991, 23 F.C.C. Rcd. 559, 566 (F.C.C. 2008) (rejecting argument that a dialing system “meets the
definition of autodialer only when it randomly or sequentially generates telephone numbers, not when it
dials numbers from customer telephone lists” and reasoning that “the teleservices industry had progressed
to the point where dialing lists of numbers was far more cost effective”).

                                                      4
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 5 of 13 PageID #: 5



indicates that equipment that made automatic calls from lists of recipients was also covered by

the TCPA.”) (emphasis supplied); accord Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,

638-39 (7th Cir. 2012).

       25.      The FCC has also issued a Declaratory Ruling confirming that autodialed calls and

calls using an artificial voice or prerecorded message to a wireless number are permitted only if

the calls are made with the “prior express consent” of the called party. In the Matter of Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 23 F.C.C. Rcd. 559, 2008 WL

65485 (2008).

       26.      The FCC took steps to further protect consumers from unwanted autodialed

marketing calls pursuant to the TCPA.

       27.      Among other things, the FCC issued a Declaratory Ruling requiring that

telemarketers obtain “prior express written consent” for all autodialed telemarketing calls to

wireless numbers. 2012 FCC Ruling, 27 F.C.C. Rcd. at 1831 (emphasis added).

       28.      The FCC defined prior express written consent in 47 C.F.R. § 64.1200(f)(8) as “an

agreement, in writing, bearing the signature of the person called that clearly authorizes the seller

to deliver or cause to be delivered to the person called advertisements or telemarketing messages

using an automatic telephone dialing system or an artificial or prerecorded voice, and the telephone

number to which the signatory authorizes such advertisements or telemarketing messages to be

delivered.”

       29.      Finally, should any question about consent arise, the seller will bear the burden of

demonstrating that a clear and conspicuous disclosure was provided and that unambiguous consent

was obtained. 2012 FCC Ruling, 27 F.C.C. Rcd. at 1844.




                                                 5
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 6 of 13 PageID #: 6



       30.     Thus, under the TCPA, the burden is on the telemarketer—here, First Key—to

obtain, document, and prove prior express written consent.

       31.     Further, courts have long held that that a “called party” under the TCPA is the

recipient of the call, not the party the caller was intending to reach.2

                                  FACTUAL ALLEGATIONS

       32.     Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153(39).

       33.     Between May 2018 and March 2019, Plaintiff received autodialed telemarketing

calls, some of which contained prerecorded messages, on her cellular telephone—(XXX)

XXX-6386—from Defendant.

       34.     When Plaintiff did not pick up the phone, First Key left a prerecorded message

informing Plaintiff that she should return First Key’s call.3

       35.       There was at least one number that appeared in Plaintiff’s caller ID for these

calls: 844-395-3959.

       36.     This number is associated with First Key.

       37.     For example, when this number is called, the call is answered by a prerecorded

message that acknowledges the company being called is First Key.

       38.     In addition, an internet search of the aforementioned number reveals it is

associated with First Key. 4




2
         See, e.g., Osorio v. State Farm Bank F.S.B., 746 F.3d 1242, 1251 (11th Cir. 2014); Soppet, 679
F.3d at 638-39.
3
         Recording available at:
https://www.dropbox.com/sh/kzalm0o5ov0ea6o/AABsqtEUyW_4fgIvSVpyDS5ta?dl=0.
4
         See https://www.firstkeyhomes.com/contact-us/.

                                                   6
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 7 of 13 PageID #: 7



       39.    First Key is, and at all times mentioned herein was a “person”, as defined by 47

U.S.C. § 153(39).

       40.    In receiving unwanted and unsolicited telemarketing calls on her cellular

telephone, Plaintiff suffered concrete harm in the form of lost time spent fielding the unwanted

calls and attempting to get First Key to stop the calls, loss of use of her cellular telephone as

the calls came in, and the invasion of privacy and intrusion upon her seclusion.

       41.    On information and belief, telephone contact made by First Key utilized a

prerecorded message, as defined by 47 U.S.C. § 227(a)(1).

       42.    On information and belief, telephone contact made by First Key to Plaintiff on

her cellular telephone occurred via a predictive dialer.

       43.    The indicia that Defendant used a predictive dialer include the long pause and

clicking noise before First Key’s prerecorded message started playing.

       44.    Plaintiff’s cellular telephone number was, at all relevant times, assigned to a

cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       45.    Plaintiff did not provide her “prior express written consent” allowing First Key

to place telemarketing calls to Plaintiff’s cellular phone utilizing prerecorded messages and an

ATDS within the meaning of the TCPA.

       46.    Indeed, Plaintiff was never a customer of First Key, nor had she ever had any

prior dealings with First Key whatsoever before First Key began calling her.

       47.    The telephone calls made to Plaintiff’s cellular phone by First Key were not “for

emergency purposes” as described in 47 U.S.C. § 227(b)(1)(A).




                                               7
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 8 of 13 PageID #: 8



       48.     The telephone calls to Plaintiff’s cellular phone made by First Key, which

utilized prerecorded messages and an ATDS for non-emergency purposes and in the absence

of Plaintiff’s prior express written consent, violated the TCPA.

       49.     Under the TCPA, the burden is on First Key to demonstrate that Plaintiff

provided it with prior express written consent within the meaning of the statute.

                              CLASS ACTION ALLEGATIONS

       50.     Plaintiff brings this action on behalf of herself and other persons similarly situated.

       51.     Plaintiff proposes the following class definition, subject to amendment as

appropriate:

       All persons and entities throughout the United States (1) to whom First Key Homes
       LLC placed one or more calls, (2) for the purpose of advertising its goods or
       services, (3) directed to a number assigned to a cellular telephone service, (4) by
       using an automatic telephone dialing system or an artificial or prerecorded voice,
       (5) absent prior express written consent, (6) within four years preceding the date of
       this complaint through the date of class certification.

       52.     Plaintiff represents, and is a member of, the Class.

       53.     Excluded from the Class are First Key and any entities in which First Key has a

controlling interest, First Key’s agents and employees, any Judge to whom this action is assigned

and any member of such Judge’s staff and immediate family.

       54.     Plaintiff does not know the exact number of members in the Class, but on

information and belief, the number of Class members at minimum is in the thousands.

       55.     Plaintiff and all members of the Class have been harmed by the acts of First Key,

including, but not limited to, the invasion of their privacy, annoyance, waste of time, depletion of

their cellular phone battery, and the intrusion on their cellular telephone that occupied it from

receiving legitimate communications.

       56.     This class action complaint seeks injunctive relief and money damages.

                                                 8
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 9 of 13 PageID #: 9



        57.       The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

        58.       The disposition of claims in a class action will provide substantial benefit to the

parties and the judicial economy of the Court in avoiding a multiplicity of identical suits.

        59.       The Class can be identified easily through records maintained by First Key and

third parties..

        60.       There are well defined, nearly identical, questions of law and fact affecting all Class

members.

        61.       The questions of law and fact involving the Class claims predominate over

questions which may affect individual Class members.

        62.       Those common questions of law and fact include, but are not limited to, the

following:

                  a.     Whether non-emergency calls made to Plaintiff and Class members’

                         cellular telephones used an automatic telephone dialing system or an

                         artificial or prerecorded voice;

                  b.     Whether such calls were made by First Key;

                  c.     Whether such calls were made for telemarketing purposes;

                  d.     Whether First Key can meet its burden of showing it obtained prior express

                         consent (i.e., consent that is clearly and unmistakably stated) to make such

                         calls;

                  e.     Whether First Key’s conduct was knowing or willful;

                  f.     Whether First Key is liable for damages, and the amount of such damages;

                         and



                                                    9
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 10 of 13 PageID #: 10



                g.      Whether First Key should be enjoined from engaging in such conduct in the

                        future.

        64.     As a person who received multiple telephone calls using prerecorded messages

 and/or an ATDS, without her prior express consent within the meaning of the TCPA and Rules,

 Plaintiff asserts claims that are typical of each Class member.

        65.     Plaintiff will fairly and adequately represent and protect the interests of the Class,

 and has no interests which are irrevocably antagonistic to any member of the Class.

        66.     Plaintiff has retained counsel experienced in handling class action claims involving

 violations of federal and state consumer protection statutes, including claims under the TCPA.

        67.     A class action is the superior method for the fair and efficient adjudication of this

 controversy.

        68.     Class wide relief is essential to compel First Key to comply with the TCPA.

        69.     The interest of Class members in individually controlling the prosecution of

 separate claims against First Key is small because the statutory damages in an individual action

 for the violation of the TCPA are small.

        70.     Management of these claims is likely to present significantly fewer difficulties than

 are presented in many class claims because the calls at issue are all automated and prerecorded

 and the Class members did not provide prior express consent, as required under the statute, to

 authorize such calls to their cellular telephones.

        71.     First Key has acted on grounds applicable to the Class, thereby making final

 injunctive relief and corresponding declaratory relief with respect to the Class as a whole

 appropriate.




                                                  10
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 11 of 13 PageID #: 11



         72.     Moreover, on information and belief, Plaintiff alleges that the TCPA violations

 complained of herein are substantially likely to continue in the future if an injunction is not entered.

                                      FIRST CLAIM FOR RELIEF

                              Violation of 47 U.S.C. § 227(b)(1)(A)(iii)

         73.     Plaintiff incorporates by reference the factual allegations contained in paragraphs

 1-72 as if fully stated herein.

         74.     First Key violated 47 U.S.C. § 227(b)(1)(A)(iii) by utilizing an automatic telephone

 dialing system to place calls to Plaintiff’s cellular telephone number without her express consent.

         75.     First Key separately violated 47 U.S.C. § 227(b)(1)(A)(iii) by utilizing an artificial

 or prerecorded voice in connection with calls to Plaintiff’s cellular telephone number without her

 express consent.

         76.     As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii), Plaintiff and

 the members of the Class are entitled to damages in an amount to be proven at trial.

                                   SECOND CLAIM FOR RELIEF

                               Violation of 47 C.F.R. § 64.1200, et seq.

         77.     Plaintiff incorporates by reference the factual allegations contained in paragraphs

 1-72 as if fully set forth herein.

         78.     First Key violated 47 C.F.R. § 64.1200(a)(2) by utilizing at automatic telephone

 dialing system and an artificial or prerecorded voice to place telemarketing calls to Plaintiff’s

 cellular telephone number without her prior express written consent.

         79.     As result of First Key’s violations of 47 C.F.R. § 64.1200, Plaintiff and the

 members of the Class are entitled to damages in an amount to be proven at trial.




                                                   11
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 12 of 13 PageID #: 12



                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all Class

 members the following relief against First Key:

         A.      Injunctive relief prohibiting such violations of the TCPA by First Key in the future;

         B.      As a result of First Key’s violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for

 herself and each Class member $500.00 in statutory damages for each and every violation of the

 TCPA;

         C.      As a result of First Key’s violations of 47 C.F.R. § 64.1200, et seq, Plaintiff seeks

 for herself and each Class member $500.00 in statutory damages for each and every violation of

 the TCPA;

         D.      An award of attorneys’ fees and costs to counsel for Plaintiff and the Class;

         E.      An order certifying this action to be a proper class action pursuant to Federal Rule

 of Civil Procedure 23, establishing an appropriate Class and any Subclass(es) the Court deems

 appropriate, finding that Plaintiff is a proper representative of the Class and any Subclass(es), and

 appointing the lawyers and law firms representing Plaintiffs as counsel for the Class and any

 Subclass(es);

         F.      Such other relief as the Court deems just and proper.




                                                   12
Case 1:19-cv-01268-JRS-MPB Document 1 Filed 03/28/19 Page 13 of 13 PageID #: 13



  Dated: March 28, 2019                    Respectfully submitted,
                                           BRENDA DRAKE

                                           /s/ Gary M. Klinger
                                           Gary M. Klinger
                                           KOZONIS & KLINGER, LTD.
                                           4849 N. Milwaukee Ave., Ste. 300
                                           Chicago, Illinois 60630
                                           Phone: 312.283.3814
                                           Fax: 773.496.8617
                                           gklinger@kozonislaw.com

                                           GREENWALD DAVIDSON RADBIL PLLC
                                           Michael L. Greenwald
                                           7601 N. Federal Highway, Suite A-230
                                           Boca Raton, Florida 33487
                                           Phone: 561.826.5477
                                           Fax: 561.961.5684
                                           mgreenwald@gdrlawfirm.com

                                           GREENWALD DAVIDSON RADBIL PLLC
                                           Aaron D. Radbil
                                           401 Congress Avenue, Suite 1540
                                           Austin, Texas 78701
                                           Phone: (512) 803-1578
                                           Fax: (561) 961-5684
                                           aradbil@gdrlawfirm.com

                                           Attorneys for Plaintiff and
                                           the Proposed Class




                                      13
